Citation Nr: 1515182	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the left knee disorder.

3.  Entitlement to service connection for a right shin disorder.

4.  Entitlement to service connection for a left shin disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran presented testimony at a personal hearing before an Acting Veterans Law Judge (AVLJ) in February 2011.  A transcript is of record.  The Board remanded the claims in October 2011 for additional development.

The AVLJ who conducted the February 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in a January 2015 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Board indicated in the January 2015 letter that if no response was received within 30 days, it would assume that the Veteran did not want another hearing.  No response from the Veteran was received in the allotted time frame.  

The Board notes that it also remanded a claim for service connection for a left knee disorder in October 2011.  Service connection for left knee degenerative joint disease was subsequently granted in an October 2012 rating decision issued by the Appeals Management Center (AMC).  Given the foregoing, that issue is no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in October 2011, in pertinent part, in order to schedule the Veteran for an appropriate VA examination.  The Board specifically noted that for purposes of the October 2011 remand, it found the Veteran competent to describe the in-service incurrence of his current symptoms.  The Board also noted that the Veteran's service treatment records were unavailable.  Since then, clinical records associated with an in-service left knee injury have been obtained.  

The Veteran underwent a VA examination in December 2011.  The examiner noted that no diagnostic testing was indicated or available.  The Veteran was diagnosed with left ankle strain and right shoulder strain.  The examiner also noted the Veteran's report of bilateral shin splints, but no diagnosis was rendered.  There was also no diagnosis rendered in relation to the right knee.  The examiner indicated that no relationship to service could be made for the left ankle or right shoulder because there was no of injury of or treatment for either the left ankle or right shoulder in service.  

An addendum opinion was obtained by the AMC from a different physician in December 2012.  The examiner was unable to render any medical opinion with regard to the etiology or nexus of the Veteran's right knee, bilateral ankle, or bilateral shin splint conditions without resorting to speculation.  The rationale was the absence of active duty service records.

The December 2011 VA examination and the December 2012 addendum opinion are not adequate as neither considered the fact that the Veteran's service treatment records are not available and the Board's determination that the Veteran was competent to report the in-service incurrence of his current symptoms involving the left ankle, right shoulder, right knee and bilateral shin.  On remand, another VA examination with adequate opinion should be scheduled.  This is also important given that the Veteran has asserted he has a right knee disorder secondary to his now service-connected left knee disability.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  X-rays of the Veteran's left ankle, right knee and right shoulder should be obtained.  All clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner must specifically address whether the Veteran has current disorders affecting his left ankle, right knee, right shoulder, and/or bilateral shin.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left ankle, right knee, right shoulder and/or bilateral shin disorder had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the unavailability of the Veteran's service treatment records and the Veteran's competent report regarding in-service incurrence of his current symptoms involving the left ankle, right shoulder, right knee and bilateral shin.

The examiner must also address the following questions regarding any current right knee disorder:

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disability caused any right knee disorder? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left knee disability aggravated (i.e., caused an increase in severity of) any right knee disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


